WHATLEY, Judge.
Metromedia Steakhouses Company, L.P., Ltd., appeals the summary judgment awarding USAA Income Properties III Limited Partnership back rent based on a finding that Metromedia improperly terminated its lease with USAA. We reverse. The parties’ differing interpretations of the termination provisions of the lease reveal that the lease is ambiguous and that, therefore, resolution of this case by summary judgment was not appropriate. See Palazzolo v. Fessler, 680 So.2d 607 (Fla. 2d DCA 1996).
Reversed and remanded for further proceedings.
THREADGILL, A.C.J., and CASANUEVA, J., concur.